Citation Nr: 1446658	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for chronic lumbar strain with mild osteoarthritic changes at L5-S1.

2. Entitlement to an increased rating for radiculopathy of the left lower extremity, initially evaluated as 10 percent disabling prior to September 30, 2013, and as 20 percent disabling on and after that date.  

3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to July 1990, from January 1999 to May 1999, and from January 2003 to January 2004, with additional periods of service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

According to the February 2012 rating decision notice letter, the February 2012 rating decision denied a rating in excess of 20 percent for the chronic lumbar strain.  The Veteran filed a notice of disagreement with this decision in February 2012.  She was issued a statement of the case in April 2012, and she filed a substantive appeal in May 2012.

In April 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In August 2013 and March 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that, in the course of this appeal, the Veteran was granted separate disability ratings for radiculopathy of the left lower extremity and radiculopathy of the right lower extremity.  The RO granted service connection for the left lower extremity radiculopathy in an April 2012 rating decision and assigned a 10 percent disability rating, effective May 12, 2011.

An October 2013 rating decision from the Appeals Management Center (AMC) in Washington, DC, increased the left lower extremity rating to 20 percent, effective September 30, 2013.  The October 2013 decision also granted service connection for radiculopathy of the right lower extremity and assigned a 10 percent rating, effective September 30, 2013.  The Veteran filed a personal statement disagreeing with the rating that was assigned for the left lower extremity in November 2013.  Because, however, the lower extremity ratings are considered to be part and parcel of the Veteran's low back disability increased rating claim, the Veteran does not have to perfect a separate appeal of the lower extremity ratings, and entitlement to increased ratings for the lower extremity radiculopathy will be considered herein.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is likely productive of functional impairment more nearly approximating limitation of flexion to 30 degrees or less during flare-ups; her spine is not manifested by ankylosis and she does not suffer from incapacitating episodes totaling six weeks during a 12-month period requiring bed rest and treatment prescribed by a physician. 

2.  The Veteran's radiculopathy of the left lower extremity is manifested by symptoms that may be characterized as no more than moderate, incomplete paralysis during the entire appeal period. 

3.  The Veteran's radiculopathy of the right lower extremity is manifested by symptoms that may be characterized as no more than mild, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a rating of 40 percent, but no higher, for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

2.  The criteria for the assignment of an increased rating of 20 percent, but no higher, for radiculopathy of the left lower extremity prior to September 3, 2013 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520 (2013).

3.  The criteria for the assignment of an increased rating for radiculopathy of the left lower extremity rated as 20 percent disabling beginning September 3, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520 (2013).

4.  The criteria for the assignment of a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic Codes 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in December 2010, February 2011, and April 2011 advised the appellant of the evidence needed to substantiate her claim.  This letter advised the Veteran of her and VA's responsibilities under VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of her claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained VA and private medical records.  

The RO arranged for the Veteran to undergo VA examinations in connection with her claim in January 2011 and September 2013.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to increased ratings.  The examination reports reflect interview and examination of the Veteran.  During the examinations, the examiners elicited from the Veteran her history of complaints and symptoms and provided clinical findings detailing the examination results.  For these reasons, the Board concludes that the VA examination reports in this case provide an adequate basis for a decision.  

During the June 2013 Board hearing, the undersigned explained the issues for which the hearing was being conducted and asked questions designed to elicit information relevant to this claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Board also finds compliance with the August 2013 and March 2014 Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013), arthritis due to trauma that is substantiated by x-ray findings is rated under the rating criteria for degenerative arthritis. Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2013) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2013).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. 38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Turning to the evidence of record, an August 2010 private medical record notes the Veteran sought treatment for low back pain.  Flexion was to 50 degrees with pain that did not radiate.  

A November 2010 VA medical record notes the Veteran's complaints of back pain and discomfort going down in the left leg and thigh and into the medial right foot.  The left leg felt a bit weak.  On examination, there were no neurological deficits.  

A December 2010 VA radiology report notes an impression of no marked degenerative disc disease or acute bony process.  

The January 2011 VA examination report notes that the Veteran reported moderate, constant, daily, achy low back pain with radiating pain to the left leg with numbness in the toes of the left foot.  It is worsened by prolonged sitting and standing.  She is capable of walking a quarter of a mile before stopping.  It was noted she takes multiple muscle relaxants and pain medications.  She reported she has been an IRS investigator for three years and estimated she has missed approximately 30 days of work in the last 12 months.  She estimated that she worked at home 15 days due to back problems.  She reported having moderate flare-ups two to three times per month lasting one to two days.  They are alleviated by rest and staying at home, where she is not bedridden.  The days she misses from work, she estimates her pain is at a level of six to eight out of ten.  She endorsed experiencing fatigue, decreased motion, stiffness, weakness, spasm, and pain.  She estimated that her pain is constant and of moderate severity.  The pain radiates down the buttocks posteriorly to the toes bilaterally.  It was noted she has used a brace for the past month, and it has helped slightly.  She has used a TENS unit for two years, which helps some, decreasing the discomfort but not taking away the spasms.  On physical examination, in relevant part, flexion was to 70 degrees with objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  

The January 2011 VA examination report reflects that the lower extremities were normal on neurological examination.  The examiner diagnosed subjective radiculopathy that was not confirmed on examination.  

A May 2011 private medical record reflects the Veteran sought a second opinion on her low back pain.  She reported the pain radiates into her left leg, and occasionally into her right leg.  Sensory examination showed some mild decreased sensation to temperature and light touch in an S1 distribution on the left.  Otherwise, sensation was normal throughout to all modalities.  The assessment was of left L5-S1 radiculopathy.  

A June 2011 VA medical record notes that a private MRI showed shallow right paracentral disc protrusion at L4-5 with possible mass effect traversing right L5 root.  

A July 2011 VA medical record notes that an EMG showed mild acute/chronic L5-S1 radiculopathy on the left and slight reduction in "prox CMAP" amplitude on the right tibial nerve.  

An August 2011 VA medical record notes that the Veteran was diagnosed with L5 radiculopathy after undergoing a non-VA neurology evaluation, including an MRI, in June 2011.  Pain was at the L5-S1 junction extending bilaterally to the iliac crest and the left lateral lower extremity, lateral knee, to the peroneal muscles.  The pain was 3 out of 10 in severity and was dull and aching.  Forward flexion was noted to be "25%."  Straight leg raise was negative on the right and positive on the left.  Deep tendon reflexes of the patellar tendon were 3+ bilaterally.  

An April 2012 private medical record notes the Veteran's complaints of low back and lower left extremity pain that she described as aching, sometimes stabbing, pins and needles pain that radiates primarily down the posterior aspect of the left leg.  It notes moderate restriction on flexion and extension.  On examination, straight leg raise was positive on the left at 30 degrees and negative on the right.  Sit slump test was positive on the left and negative on the right.  A June 2011 MRI of the lumbar spine was noted to show L4-5 disc herniation that is slightly paracentral to the right and abuts the descending nerve roots.  

A May 2012 VA medical record notes the Veteran reported back pain and left leg pain that radiates down the lateral/posterior aspect of her thigh into the bottom of her heel and toes.  She has more radicular pain and has been using TENS, a back brace, muscle relaxants, and physical therapy with varied results.  Deep tendon reflexes were 1+ bilaterally.  

An October 2012 VA medical record notes that the Veteran had her first epidural steroid injection in July 2012.  The physician's assessment was that the Veteran's back problem may be dynamic ligamentous instability with related nerve compression, rather than discogenic in nature, and that the Veteran may benefit from Dynamic MRI if her insurance can pay for it.  

Another October 2012 VA medical record notes that the Veteran has developed left foot numbness and that she may be stumbling a bit more but it was not clear why.  

At her June 2013 Board hearing, the Veteran described her low back pain, the many treatments she has undergone with limited to no success, and the functional impairment that it causes in her life.  The Veteran described how she is unable to do many things with her young daughter because of her back pain and how much medication she has to take because of her back.  

The September 2013 VA examination report reflects that the Veteran has been diagnosed with degenerative disc disease with bilateral sciatica neuropathy.  It was noted that the degenerative disc disease was likely a continuation of the previous lumbar strain, which was likely misdiagnosed due to lack of radiologic evidence. 

The Veteran described having constant pain across her lower back.  She reported her back pain worsens when standing.  She has gotten epidural shots, which help for a little while, but her pain comes back.  A few months ago, she went to the emergency room due to a severe flare-up, and they prescribed a couple of days of bed rest.  She takes hydrocodone as needed, naproxen, and flexeril for muscle contraction.  She also uses a TENS machine.  She reported she cannot stand more than 15 minutes and cannot walk for more than a few yards.  She cannot bend and cannot sit more than 30 minutes without standing up and moving around.  She reported that flare-ups impact her function in that she gets severe pain and severe spasm three or four times per month and has to stay home and cannot move.  

On examination, in relevant part, flexion was to 55 degrees with objective evidence of painful motion at 50 degrees.  On repetitive motion, forward flexion ended at 45 degrees.  Functional loss after repetitive use was identified as less movement than normal, pain on movement, and interference with sitting, standing, and/or weightbearing.  There was tenderness to touch on the lumbar spine and spasms in the left paraspinals.  There was guarding or muscle spasm severe enough to result in abnormal gait.  

Other than the bilateral lower extremity radiculopathy discussed below, no neurologic abnormalities, such as bowel or bladder symptoms, were found.  The examiner noted that the Veteran has had incapacitating episodes of intervertebral disc syndrome over the past 12 months lasting less than one week.  It was noted that the Veteran regularly uses a back brace.  

The September 2013 VA examination report reflects sensation to light touch was normal in the bilateral upper anterior thighs, the bilateral thighs/knees, the right lower leg/ankle, and the right foot/toes.  Sensation to light touch was decreased in the left lower leg/ankle and the left foot/toes.  The examiner noted that pinprick was diminished in both feet, dorsal aspect.  Vibration was abolished in the lower legs, mid part down to the feet, in the left side, and in the right side decreased.  Position was intact in both lower extremities.  Straight leg testing was positive bilaterally.  

The Veteran was noted to have radicular pain or other signs or symptoms due to radiculopathy.  She had moderate constant pain (that may be excruciating at times) in her left lower extremity but not in her right.  She had mild intermittent pain (usually dull) in her right lower extremity and moderate symptoms in her left lower extremity.  She had mild paresthias and/or dysthesias in her right lower extremity and moderate symptoms in her left lower extremity.  She had mild numbness in her right lower extremity and moderate symptoms in her left lower extremity.  It was indicated that the bilateral sciatic nerve roots were involved.  The examiner determined that the Veteran had radiculopathy with mild incomplete paralysis in the right side and radiculopathy with moderate incomplete paralysis in the left side.  

With respect to impact on her ability to work, the examiner noted that the Veteran works as a background investigator.  It was noted she has to drive a lot.  She uses an ergonomic chair, but she gets a lot of flare-ups due to the continuous sitting and walking.  It was noted she has missed work due to the flare-ups and due to medical appointments, including an emergency room visit.  In the last year, she missed approximately 100 days of work due to her back pain.  So far, her employer has been working with her, but she is afraid because she does not know how long this will be tolerated.  

A.  Lumbar Spine

The Veteran has claimed entitlement to a higher rating for chronic lumbar strain with mild osteoarthritic changes at L5-S1.  This disability is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013), which assigns ratings based on the General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).

The record reflects that the Veteran also has intervertebral disc disease.  In such circumstances, the Veteran's low back disability is to be rated based on either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method is results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As noted above, a higher rating requires limitation of forward flexion to 30 degrees or ankylosis, neither of which is demonstrated in the above evidence.  The greatest limitation of flexion of record, during the September 2013 VA examination, was to 45 degrees following repetitive motion.  The Veteran, however, has been noted to have experienced pain on motion, and this pain is suggested at times to have occurred at less than 30 degrees of flexion.  The record credibly shows that the Veteran experiences flare-ups of severe back pain, sometimes so severe that she must go to the emergency room.  The Veteran has also credibly described the impact that her flare-ups have on her ability to walk and drive while working as a background investigator.  The Board is persuaded that the Veteran's lumbar spine disability is likely productive of functional impairment more nearly approximating limitation of flexion to 30 degrees or less during flare-ups.  Accordingly, the Veteran is entitled to a higher rating of 40 percent.  In so finding, the Board considered the credible lay and medical evidence. 

Furthermore, the Board notes that the Veteran does not qualify for a rating in excess of 40 percent based on the incapacitating episodes rating criteria.  While the Veteran is frequently noted to have to rest due to her back pain, the only incapacitating episodes that satisfy the definition noted above, requiring bed rest prescribed by a physician and treatment by a physician, lasted less than one week during a 12-month period.  Such duration does not meet the criteria for a rating in excess of 40 percent.

The Board has also considered whether separate ratings may be assigned for neurological impairment other than lower extremity radiculopathy, which will be discussed below.  The record consistently demonstrates, however, that the Veteran has no neurological impairment, such as bladder or bowel symptoms, other than radiculopathy of the bilateral lower extremities.  

The Board has considered whether the Veteran is entitled to a staged rating.  However, at no time during the pendency of this appeal has the Veteran's service-connected low back disability been productive of symptomatology associated with an evaluation in excess of 40 percent.  As such, a staged rating is not warranted.

B.  Radiculopathy of the Lower Extremities

The Veteran has claimed entitlement to increased ratings for radiculopathy of the left and right lower extremities.  These disabilities have been rated as paralysis of the sciatic nerve pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  Prior to September 30, 2013, the left lower extremity was assigned a 10 percent rating, and it has been assigned a 20 percent rating on and after that date.  The right lower extremity has been assigned a 10 percent rating throughout the appeals period.

Diagnostic Code 8520 assigns a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate symptomatology, a 40 percent rating for moderately severe symptomatology, and a 60 percent rating for severe symptomatology.  An 80 percent rating is assigned for complete paralysis, which is characterized by foot dangle and drop, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

As noted above, words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  

The term 'incomplete paralysis' with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at 'Diseases of the Peripheral Nerves' in 38 C.F.R. § 4.124a (2013).

Based on the above, the Board finds that entitlement to a rating in excess of 10 percent is not warranted at any time for the right lower extremity.  The Board also finds that a higher rating of 20 percent is warranted for the left lower extremity prior to September 30, 2013, and that a rating in excess of 20 percent is not warranted on and after that date.  

With respect to the right lower extremity, the Board finds that the evidence demonstrates paralysis that is no more than mild and incomplete, as the express findings of the September 30, 2013, VA examination report demonstrate a level of impairment that is no more than mild.  With respect to the left lower extremity, the September 2013 VA examiner expressly found moderate, incomplete paralysis in the lower left extremity.  The Board finds no clear demarcation in the severity of symptoms in the left lower extremity during the course of the appeal other than the happenstance that the September 2013 VA examiner described the symptoms as moderate.  The Board is persuaded that the Veteran's symptoms have likely been more moderate throughout the entire appeal period.  Accordingly, the Veteran is entitled to a higher rating of 20 percent but no higher.  In so finding, the Board considered the credible lay and medical evidence. 

C.  Extraschedular Evaluations

In reaching this conclusion, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected low back disability and radiculopathy of the bilateral lower extremities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

Specifically, the Board finds that the rating criteria for the Veteran's service-connected lumbar spine disability adequately contemplate the level of impairment that is demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.

The Board also finds that the rating criteria of Diagnostic Code 8520 for the Veteran's service-connected radiculopathy adequately contemplate the impairment that is demonstrated in the evidence of record, as they consist of overall estimates of the level of severity of the disabilities at issue rather than of a limited set of criteria concerning specific symptomatology.  The Veteran's complained of symptoms are not exceptional or unusual features of the lower extremity disabilities.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  While the Veteran has certainly contended that her lumbar spine disability and lower extremity radiculopathy interfere with her work, she has not specifically contended that these disabilities render her unemployable and the evidence does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.




ORDER

Entitlement to a higher rating of 40 percent for chronic lumbar strain with mild osteoarthritic changes at L5-S1 is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an increased rating of 20 percent for radiculopathy of the left lower extremity prior to September 30, 2013 is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an increased rating for radiculopathy of the left lower extremity, initially evaluated as 20 percent disabling beginning September 30, 2013 is denied.  

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


